Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application appears to be a division of Application No. 15/740982, effectively filed 6/30/2015.  A later application for a distinct or independent invention, carved out of a pending application and disclosing and claiming only subject matter disclosed in an earlier or parent application is known as a divisional application or “division.”  The divisional application should set forth the portion of the earlier disclosure that is germane to the invention as claimed in the divisional application.  This invention is fully supported by ‘982.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Sunhee Lee on 4/27/22.
Cancel claim 2-3.
Claim 1, the end, replace “film.” With “film, wherein the diaminophenol compound includes at least one selected from a group consisting of 2,2-bis(3-amino-4-hydroxyphenyl)hexafluoropropane (6FAP) and bis(3-amino-4-hydroxyphenyl)sulfone (BAS), and wherein the dicarbonyl chloride compound includes at least one selected from a group consisting of isophthaloyl chloride (IPC), 4,4'-biphenyldicarbonyl chloride (DPDOC) and 4,4'-oxybis(benzoyl chloride) (OBBOC).”.

	Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1 and 4-12 is(are) allowable over the closest prior art: Preston et al. (US 4087409, listed on previous 892).
Preston (claims, abs., 1:10, Table IV, Ex XI, 33:25-48) discloses a film or fiber comprising a polyimide-polybenzoxazole.  The polyimide-polybenzoxazole can be prepared by reacting PMDA with 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 that meets the claimed structure.  One of ordinary skill in the art would at once envisage using the polymer to produce films.  The ratio of imide:benzoxazole is 1:1 (50 mol%).  However, Preston fails to teach the claimed methods. 
Therefore, claims 1 and 4-12 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766